Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-18, are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (PG 2015/0143653) as evidenced by Omnexus (https://omnexus.specialchem.com/polymer-properties/properties/stiffness; page visited on 07/26/2021) and Infuse-Dow datasheets and Vistamaxx-ExxonMobile datasheets or in the alternative over Thomas et al. (PG 2015/0143653) as evidenced by Omnexus (https://omnexus.specialchem.com/polymer-properties/properties/stiffness; page visited on 07/26/2021) and Infuse-Dow datasheets and Vistamaxx-ExxonMobile datasheets in view of Datta et al. (PG Pub. 20040236042).
Regarding claims 1, 3, 5, 8-10, 12, 14-16 and 18, Thomas et al. teach a bicomponent fiber comprising a sheath where the sheath includes a propylene based elastomer with the propylene based elastomer including propylene derived units and the claimed amount of alpha-olefin derived units (including ethylene derived units) other than propylene derived units based upon the entire weight of the copolymer [0042 and 0049]. The propylene based elastomer has a heat of fusion as determined by DSC of less than 75 J/g and a core where the melt temperature of 
Regarding claims 2 and 17, Thomas et al. teach the melt temperature of the core as determined by DSC is greater than 140 degrees Celsius [0034 and 0049]. Thomas et al. teach the core as 100% polypropylene homopolymer which has the claimed flexural modulus as evidenced by Omnexus. Further, it would have been obvious to one of ordinary skill in the art to arrive at 
Regarding claim 4, Thomas teaches ethylene or propylene polymers can be used in the core and also teach the claimed temperature for the core in US Pat. 5,218,071 and also the melting point is taught as a results effective variable. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed melting point of the core through routine experimentation.
Regarding claims 6-7, Thomas et al. are silent regarding the difference in flexural modulus of the core and sheath. However, given Thomas et al. teach elasticity in the sheath and the core without elasticity, it would have been obvious to one of ordinary skill in the art to arrive at the claimed difference in flexural modulus through routine experimentation in order to affect the strength and elasticity of the fibers. 
Regarding claim 11, Thomas et al. are silent regarding the claimed flexural modulus of the sheath. However, given Thomas et al. teach an elastomer in the sheath with elasticity, it would have been obvious to one of ordinary skill in the art to arrive at the claimed flexural modulus of the sheath through routine experimentation in order to improve elasticity of the sheath. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (PG 2015/0143653) as evidenced by Omnexus (https://omnexus.specialchem.com/polymer-properties/properties/stiffness; page visited on 07/26/2021) or in the alternative over Thomas et al. (PG 2015/0143653) in view of Datta et al. (PG 2004/0236042) as in view of Dharmarajan et al. (PG Pub. 2009/0124153)evidenced by Omnexus (https://omnexus.specialchem.com/polymer-properties/properties/stiffness; page visited on 07/26/2021) in view of Dharmarajan et al. (PG Pub. 2009/0124153).
Regarding claim 13, Thomas et al. are silent regarding the claimed specific elastomer. However, Dharmarajan et al. teach an elastomer with a first propylene based elastomer and a second propylene based elastomer where the first propylene based elastomer has a MFR according to ASTM D-1238, 2.16 kg weight at 230 degrees Celsius within the claimed range and the second propylene based elastomer has an MFR according to ASTM D-1238, 2.16 kg weight at 230 degrees Celsius within the claimed range in order to improve mechanical properties. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the elastomer as taught by Dharmarajan et al. in Thomas et al. in order to improve mechanical properties and arrive at the claimed invention. 
Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered but they are found to be persuasive.
	Applicant argues against the rejection over Thomas alone in regard to the obviousness of the triad tacticity and over the combination of Thomas with Datta regarding the triad tacticity. As set forth in Datta and also as evidenced by PG Pub. 2010/0130662 and PG Pub. 2011/00024951, it is known in the art that triad tacticity affect the properties and it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed sheath triad tacticity as is known in the art in order to balance properties including flexibility and mechanical strength as is known in the art. Further, Datta not only clearly teaches the claimed triad tacticity, 
Applicant argues The Office Action stated “A person of ordinary skill in the art would have had the level of skill to select the sheath melting temperature based upon the desired properties and would have easily arrived at a temperature in the claimed melting temperature range based upon Thomas et al. teachings of using Vistamaxx.” and that the level of skill in the art cannot be relied upon to provide the suggestion to combine references. Per MPEP 2143.01 “A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 [107 USPQ2d 1706] (Fed. Cir. 2013) (citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 [92 USPQ2d 1849] (Fed. Cir. 2009) (quoting KSR, 550 U.S. at 418-21)).” Further, the Office action states “The propylene based elastomer has a heat of fusion as determined by DSC of less than 75 J/g and a core where the melt temperature of the core as determined by DSC is greater than the melt temperature of the sheath [0035 and US Patent 5,382,400 which is incorporated in Thomas et al.]. Thomas et al. teach the claimed melting temperature difference between the core and sheath [0049]. Thomas et al. teach the core is Infuse and the sheath is Vistamaxx which has a difference in melting points of at least 5% and greater than 10% as evidenced by Infuse-Dow and Vistamaxx-Exxon Mobil.” 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789